Citation Nr: 1436096	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  04-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an increased (compensable) rating for chondromalacia of the right knee with patellar strain for the period prior to May 3, 2007. 

2.  Entitlement to an increased (compensable) rating for chondromalacia of the left knee with patellar strain for the period prior to May 3, 2007. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1990. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 20022 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued noncompensable disability ratings assigned to the service-connected chondromalacia of the right and left knees with patellar strain.  The Veteran appealed the noncompensable disability ratings assigned to the above-cited disabilities to the Board.  

In a May 2007 Supplemental Statement of the Case, the RO assigned 10 percent disability ratings to the service-connected chondromalacia of the right and left knees, effective May 3, 2007--the date of a VA Fee Basis examination report reflecting an increase in severity of these disabilities.  The RO's decision was effectuated in a June 2007 rating action.  

By an April 2011 rating action, the RO granted service connection for right and left knee degenerative arthritis; each knee was assigned a 10 percent disability rating, effective May 3, 2007--the date of the above-cited VA Fee Basis examination report.  In an August 2011 decision, the Board denied compensable ratings for the service-connected chondromalacia of the right and left knees with patellar strain for the prior to May 3, 2007, and in excess of 10 percent therefrom.  The Board also denied disability ratings in excess of 10 percent for service-connected right and left knee arthritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court affirmed the Board's denials of the claims for increased ratings in excess of 10 percent for the service-connected chondromalacia of the right and left knees with patellar strain for the period from May 3, 2007 and increased ratings in excess of 10 percent for service-connected degenerative arthritis of the right and left knees.  The Court vacated the portion of the Board's decision denying increased ratings for the service-connected chondromalacia of the right and left knees with patellar strain prior to May 3, 2007, and remanded these claims to the Board.  Accordingly, these are the only issues that remain on appeal.

Finally, the Veteran testified before a Veterans Law Judge (VLJ) in October 2009; a transcript of the hearing is of record.  The VLJ who conducted that hearing has since retired from the Board.  In May 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the San Diego, California RO.  A copy of the hearing transcript has been uploaded to the Board's Veterans Appeals Control Locator System.


FINDING OF FACT

For the period prior to May 3, 2007, the service-connected chondromalacia of the right and left knees with patellar strain were manifested by extension and flexion to zero and 140 degrees, respectively, with subjective complaints of constant painful motion of the knees with associated functional loss.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to May 3, 2007, the criteria for a 10 percent, but no higher, rating for chondromalacia of the right knee with patellar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to May 3, 2007, the criteria for a 10 percent, but no higher, rating for chondromalacia of the left knee with patellar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board decision below constitutes a total grant of benefits sought on appeal.  In written arguments before the Court and Board, the Veteran, through his representative, expressly limited his appeal of his right and left knee disability claims to separate 10 percent ratings for each knee for the period prior to May 3,2007.  (See Brief of Appellee, quoting appellant's Brief (App.Br.) at pages (pg.) 16-17)).  Because the Board in its decision below will grant the Veteran's claims for increased 10 percent disability ratings for the service-connected chondromalacia of the right and left knees with patellar strain for the period prior to May 3, 2007, the decision constitutes a total grant of benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made, such as the matters on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 .

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

III. Analysis

As noted above, the Veteran seeks increased disability ratings, specifically a 10 percent rating, for his service-connected chondromalacia of the right and left knees with patellar strain for the period prior to May 3, 2007.  He maintains that during the period prior to May 3, 2007, he had constant bilateral knee pain with associated functional loss that required the use of Tramadol and NSAIDS.  

As the knee disabilities stem from the same factual basis, the Board will address them together.  In its analysis below, the Board will award 10 percent ratings for the service-connected chondromalacia of the right and left knees with patellar strain based on painful motion for the period prior to May 3, 2007.  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code, 5257.

Under 38 C.F.R. § 4.71a, there are several other Diagnostic Codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

Under Diagnostic Code 5258, a 20 percent evaluation will be assigned for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013). 

Under Diagnostic Code 5259, a 10 percent evaluation will  be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

Under Diagnostic Code 5260, imitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
Under Diagnostic Code 5261, limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013). 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Additional rating criteria are found under Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 and 5263 (2013). 

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

The evidence of record for the period prior to May 3, 2007, namely a September 2002 VA Fee Basis examination report and VA treatment reports, dated from September 2001 to October 2006, do not show limitation of motion of either knee to 45 degrees flexion or 10 degrees extension, criteria that are required to warrant a 10 percent disability rating under Diagnostic Codes 5260 and 5260, flexion and extension of the leg, respectively.  The Veteran demonstrated full range of motion in both knees during the September 2002 VA Fee Basis examination.  (See September 2002 VA Fee Basis examination report).  The September 2002 VA Fee Basis examination report, as well as VA treatment records, dated from September 2001 to October 2006, do not contain any evidence of ankylois of either knee, recurrent subluxation, lateral instability, or dislocation of the semilunar cartilage to warrant compensable ratings under Diagnostic Codes 5256, 5257 and 5262, respectively.  Based upon the lay and medical evidence of record, the Veteran is not entitled to 10 percent ratings under the diagnostic codes relating to either knee for the period prior to May 3, 2007. 
Notwithstanding the foregoing, the Board finds, in light of Burton, the Veteran's competent and credible sworn testimony before the undersigned, and by resolving reasonable doubt in the Veteran's favor, that 10 percent ratings are warranted for the service-connected chondromalacia of the right and left knees with patellar strain based on painful motion for the period prior to May 3, 2007.  The Veteran testified that he had painful motion of his knees that required NSAIDS and Tramadol and that he wore knee braces for support.  In view of this testimony, coupled with a September 2002 VA Fee Basis examination report containing the Veteran's subjective complaints of throbbing and constant bilateral knee pain with any activity (e.g., walking, running, and climbing stairs) that was alleviated with 800 milligrams of Ibuprofen, as well as the examiner's finding that he was able to complete his daily activities with pain (italics added for emphasis), and VA medical records showing that the Veteran complained of chronic knee pain, the Board finds that 10 percent, but no higher, ratings are warranted for the service-connected chondromalacia of the right and left knees with patellar strain based on painful motion for the period prior to May 3, 2007.  As noted above, this satisfies the Veteran's appeal.

However, the Board further finds that a rating in excess of 10 percent for chondromalacia of either knee is not warranted for the period prior to May 3, 2007.  Throughout the appeal period, and even with such considerations of additional limitation of motion or function (see DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Board finds that the Veteran's bilateral knee chondromalacia has been manifested by flexion to 140 degrees (normal) and normal extension (zero degrees) . The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy, including limitations of motion or function that would be compensably rated on the basis of limitation of flexion or extension.  

The Board has also considered whether any other potentially applicable diagnostic code would allow for an increased rating in excess of 10 percent for the Veteran's bilateral chondromalacia disability.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The Board finds that the medical evidence revealed no showing of dislocation of the bilateral meniscus in this case, therefore, this code does not apply. 

Further, Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran had undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.  The Board also finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a .

Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Here, x-rays during the September 2002 examination revealed no abnormality.  Treatment records do not demonstrate arthritis of the knees.  That notwithstanding, even if the Veteran did have bilateral knee arthritis, a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, therefore a rating in excess of 10 percent is not possible under Diagnostic Code 5003.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal has the Veteran's chondromalacia of the right knee or the left knee with patellar strain been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.   See 38 C.F.R. § 3.321(b)(1) (2013).  In this case, the Board finds that the applicable schedular criteria are adequate to rate each of the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate these disabilities. Thus, the threshold requirement for invoking the procedures set forth in  38 C.F.R. § 3.321(b) (1) is not met.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted total disability.  Rather, the September 2002 VA Fee Basis examiner specifically noted that the Veteran was employed.  As such, a claim of entitlement to TDIU for the period prior to May 3, 2007 need not be addressed further by the Board in this decision.


ORDER

For the period prior to May 3, 2007, a 10 percent, but no higher, rating is granted for chondromalacia of the right knee with patellar strain, subject to the law and regulations governing payment of monetary benefits.

For the period prior to May 3, 2007, a 10 percent, but no higher, rating is granted for chondromalacia of the left knee with patellar strain, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
Lesley Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


